DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on November 4, 2020 was received. Claims 1, 15, 32 and 41 were amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued September 2, 2020.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Machida (US 2004/0170756) in view of Hynes et al. (US 2003/0129317), Browne et al. (US 2006/0081807) and Foster (US 5,373,973) on claims 15-16, 18-22, 24, 27, 29-31 and 41, over Machida, Hynes et al., Browne et al. and Foster as applied to claims 15-16, 18-22, 24-25, 27-31 and 41 above and further in view of Kikuchi et al. (US 4,698,005) on claims 17, 23, 26, 32-37, 39-40 and 42-43, over Gordon (US 6,986,472) in view of Hynes et al. and Foster on claims 15-24, 26-27, 29, 32-37 and 41-43, and over Gordon in view of Hynes et al. and Foster as applied to claims 15-24, 26-27, 29, 32-37 and 41-43 above and further in view of Machida on claims 30-31 and 39-40 are all withdrawn because Applicant amended independent claims 15, 32 and 41 to require specific requirements regarding the tabs and protrusions not disclosed by the above references. 

Election/Restrictions
Claims 15, 32 and 41 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-7 and 9-14, directed to the process of making or using an allowable 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 26, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-7, 9-24, 26-27, 29-37 and 39-43 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15, 32 and 41 are drawn to an apparatus and the use thereof which includes a tool having a nozzle and a source of sealant, an application tip which connects to the end of the nozzle, the tip having a first end defining an entrance and a second end defining an exit and having connections to connect with the end of the nozzle comprising opposite facing tabs extending from the first end of the tip towards away from the second end and towards the nozzle, where the tabs include inward protrusions that interface with the nozzle. The tip also includes a channel having a conical portion and varying portion with an oval-shaped cross section at a junction between the conical portion and varying portion, and where the channel redirects flow of the sealant from a direction perpendicular to a horizontal plane (i.e. vertical) to a direction oblique to a horizontal plane, and finally 
The closest prior art, Machida, Hynes et al., Browne et al., Foster, Kikuchi et al. and Gordon disclose similar apparatuses that include a nozzle connected to a tip, have channels with conical portions and varying portions, change the direction of flow of sealant, and have protruding tabs which secure a dispenser to a source of liquid, but none of the references combine to teach all of the above limitations including a pair of opposite facing tabs which extend from an end of the application tip and extend away from the second end (i.e., extend vertically above the tip) and also have inward protrusions formed on the tabs which engage with the nozzle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        1/29/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717